Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
 	The examiner does not find a copy of EP 0897375A1 (Feb. 24, 1999) listed on the PTO-1449 filed in Dec. 27, 2019 and the examiner encloses a copy of an abstract for EP 0897375A1 (Feb. 24, 1999).  Also, EP 0897375A1 is equivalent to US 6,214,899 which is enclosed.
Also, note that the PTO-1449 filed in Dec. 27, 2019 was scanned in twice in the PTO system and thus two copies are enclosed.

					    REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim recites an oligomeric silane, but a minimum value of combined m1, m2 and m3 would be 1 which would not be considered being an oligomeric silane.  Thus, claim 6 is confusing and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 3,540,869) in view of Toyohara et al (US 2011/0160364 A1).
Bauer teaches polymerization of prepolymerized mixture of unsaturated polyester and styrene in presence of 1.5 parts by weight (i.e. about 1.3 wt.%) of glass fiber in example 3.
The transitional term “comprising” is an “open” term, in the sense that it leaves the claim open for the inclusion of unspecified ingredients, “even in major amounts.”  Ex parte Davis and Tuukkanen, 80 USPQ 448, 450 (BPAI 1948).  See also North Am. Vaccine, Inc. v. American Cyanamide Co., 7 F.3d 1571, 1585 (Fed. Cir. 1993).  Because the term “comprising” is one of enlargement, it can cause a claim to be broader than the invention.  See In re Fenton, 451 F.2d 640, 642 (CCPA 1971).  Thus, the instant “comprising” would permit presence of other components such as styrene taught by Bauer.
The instant invention further recites utilization of inorganic fibers bearing a monomer having reactive functional group and resin-forming monomer components over the example 3 of Bauer.
either unpolymerized or prepolymerized in claim 1 and the unpolymerized polyester would be monomers such as phthalic acid recited in the claim 1.  Thus, utilization of such monomers in the example 3 in lieu of the prepolymerized polyester would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The example 3 teaches that the composition is pasty to flowable at col. 7, line 25 which would further meet the coating composition of claim 19 absent further limitations since a preamble/intended use alone would have little probative value.
Claim 16 recites amounts of reactants (i.e. polyol and polyacid) and utilization of an equimolar ratio of the polyol and polyacid for obtaining polyester would be a routine as taught by col. 5, lines 59-65 of Bauer which would meet the recited wt.%.
Monomers having reactive functional group for treating fillers such as the glass fibers are known as coupling agents and utilization of such coupling agents in order to improve compatibility/adhesion between the filler and a matrix resin is well-known practice in the art.
Toyohara et al teach such in [0121-0124] in which vinyl triethoxysilane, ᵧ-methacryloxypropyltrimethyoxysilane, ᵧ-glycidoxypropyltrimethyoxysilane and ᵧ-aminopropyltriethyoxysilane are taught.  Toyohara et al teach the glass fiber having a length of 5 mm and a diameter of 13 µm in [0318] and an L/D of 10 or smaller in [0014] as well as metal fibers in [0120] which would make claims 9-12 obvious.  Toyohara et al further teach titanate and aluminate coupling agents in [0120].

The claim 6 is confusing and indefinite and thus the coupling agents taught by Toyohara et al would meet the claim 6 as well.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize such monomers in the example 3 of Bauer in lieu of the prepolymerized polyester since Bauer teach utilization of either unpolymerized or prepolymerized and further to utilize the art well-known glass fibers and coupling agents taught by Toyohara et al for treating the glass fibers in the example 3 of Bauer in order to improve compatibility/adhesion between the glass fibers and a matrix polyester resin absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claims 1-6, 9-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 3,540,869) in view of Toyohara et al (US 2011/0160364 A1), and further in view of EP1999164.
Abstract of EP teaches a treatment of the glass fibers with the coupling agent before mixing with a binder which would further support the above examiner’s position given for Bauer (US 3,540,869) in view of Toyohara et al (US 2011/0160364 A1). 

Claims 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 3,540,869) in view of Toyohara et al (US 2011/0160364 A1), and further in view of Key et al (US 5,491,182).
The instant claim 15 further recites an amount of the coupling agent over Bauer and Toyohara et al discussed above.
Key et al teach utilization of 0.01-0.5 wt.% of the coupling agent at col. 5, lines 1-12.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the 0.01-0.5 wt.% of the coupling agent taught by Key et al in the above modified example 3 of Bauer and Toyohara et al for treating the glass fibers since utilization of a small amount of the coupling agent is known as taught by Key et al absent showing otherwise.
Further, when patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 1-6, 7-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer (US 3,540,869) in view of Toyohara et al (US 2011/0160364 .
The instant claims 7 and 8 further recite titanate and aluminate coupling agents over Bauer and Toyohara et al discussed above.
Shen et al teach the instant titanate coupling agents in [0123].  The ROO(4-n) - group deemed a mistake of RO(4-n) - since ROO- group would be a peroxtde which would not make sense.
Uchino et al teach the instant coupling agent of aluminum triisopropoxide at col. 6, lines 43-44.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well known titanate and/or aluminate coupling agents taught by Shen et al and Uchino et al in the above modified example 3 of Bauer and Toyohara et al for treating the glass fibers since utilization of various coupling agents is known as taught by Toyohara et al, Shen et al and Uchino et al absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).				   

OBJECTION
Claims 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner does not see any motivation to obtain the solvent borne coating composition of claim 20 and a coating formed thereof in any combination of the prior art of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






THY/May 12, 2021                                               /TAE H YOON/                                                                             Primary Examiner, Art Unit 1762